COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Richard Alan Haase v. Deutsche Bank National Trust Company

Appellate case number:    01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:              400th District Court of Fort Bend County

       On December 15, 2021, Appellants RICHARD A. HAASE and Richard A. Haase filed
an “Amended Request for Reset of Briefing Schedule Due to New Trial Court Judgment and
There[e]from Appellant’s Fourth Amended Notice of Appeal, Request for Findings of Fact and
Conclusions of Law and Request for Leave of Court to File Amended Principal Brief.” In
response, Appellee Deutsche Bank National Trust Company filed a “Request for Extension of its
Responsive Brief Deadline and Unopposed Response to Appellant’s Request for Reset of
Briefing Schedule and Request for Leave of Court to File Amended Principal Brief.”

         To the extent Appellants seek an extension of time in which to file an amended principal
brief, their motion is granted. Appellants’ amended brief is due February 14, 2022. Any other
relief sought in Appellants’ motion is denied.

         Appellee’s request for extension of its responsive brief deadline is granted. Appellee’s
brief is due thirty days after Appellants file their amended brief. TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually 


Date: December 17, 2021